Citation Nr: 0532456	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  00-18 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a dental disorder. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to April 1974 
and from April 1974 to November 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In November 2003, the veteran 
testified before the undersigned Judge by videoconference 
hearing.  

The Board notes that the original appeal also included the 
issues of whether new and material evidence has been 
submitted to reopen a claim for a psychiatric disorder, 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder, to 
include genital warts, and entitlement to service connection 
for an eye disability.  However, these issues were denied by 
the Board in a May 2004 Board decision and are therefore, no 
longer on appeal.  

In an April 1979 administrative decision, the RO determined 
that the veteran's discharge from his second period of active 
service was under conditions that were other than honorable.  
The RO held that veteran was barred from receiving VA 
benefits for that period of service.  In an August 1992 
administrative decision, the RO determined that this second 
period of service was from July 7, 1976 to November 29, 1978.


FINDINGS OF FACT

1.  The veteran does not have a dental condition resulting 
from a combat wound or other service trauma.

2.  The veteran was not a prisoner of war during service.

3.  The veteran has no adjudicated service-connected 
compensable dental disabilities, nor does the evidence show 
that he has a dental condition clinically determined to be 
complicating a medical condition currently being treated by 
VA.

4.  The veteran is not rated as totally disabled, and he is 
not a Chapter 31 vocational rehabilitation trainee.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
dental disorder for the purposes of compensation is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. § 3.381 (2005).

2.  The criteria for entitlement to VA outpatient dental 
treatment have not been met. 38 U.S.C.A. §§ 1110, 1712, 5107 
(West Supp. 2005); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

The Board recognized the lack of proper VCAA notification 
pertaining to the remaining issue on appeal when this case 
was before the Board in May 2004.  As a result, the Board 
remanded the case to provide the veteran information 
necessary to substantiate his claim.  The RO then provided 
the veteran a VCAA letter dated in May 2004.  The VA fully 
notified the veteran of what is required to substantiate such 
claim in the letter, and in the multiple supplemental 
statements of the case (SSOC).  Together, the VCAA letter and 
SSOC's provided the veteran with a summary of the evidence, 
the applicable laws and regulations, and a discussion of the 
facts of the case.  VA specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
send medical treatment records from his private physician 
regarding treatment, to provide a properly executed release 
so that VA could request the records for him, and request 
that he submit any evidence in his possession.  No other 
evidence has been identified by the veteran.  It is therefore 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  The 
duty to notify the appellant was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  Supra, 
Mayfield.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes service medical 
records, VA and private treatment records, as well as 
testimony and written statements from the veteran.  In the 
May 2004 VCAA letter, the RO requested that the veteran 
identify which VA facility the veteran underwent removal of 
his teeth.  No response was received from the veteran.  
Similarly, the RO requested that the veteran inform VA 
whether he was seeking service connection for a dental 
disorder for compensation purposes or for the purpose of 
establishing eligibility for outpatient dental treatment.  
Again, no response from the veteran was received.  While VA 
has an affirmative duty to assist the veteran with his claim, 
the United States Court of Appeals for Veteran Claims (COVA) 
has also held that the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Under VA regulations, it is incumbent upon the veteran to 
submit information in support of his claim if he is applying 
for, or in receipt of, VA compensation or pension benefits.  
See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  He must be 
prepared to meet his obligations by cooperating with VA 
efforts to obtain records, such as medical treatment reports.  
The veteran has not satisfied his responsibilities in the 
development of his claim.  In light of the foregoing, the 
Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues on appeal is required to comply with the duty 
to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.  

II.  Analysis

As noted in the May 2004 Board remand, the veteran testified 
that he was treated for bleeding gums during active service 
and that the VA removed all his teeth after service.  He 
testified that VA would not replace his missing teeth.  Based 
on a review of the arguments and testimony, it is unclear 
whether the veteran may be seeking entitlement to VA 
outpatient dental treatment or for service connection of a 
dental disorder.  Hays v. Brown, 5 Vet. App. 302 (1993). The 
Board will address both claims in the decision below.  

Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal (i.e., gum) disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) (2005).

The veteran asserted in his testimony that he had bleeding 
gums prior to getting out of service and that is why he 
should be service-connected for dental condition.  The 
evidence does not show complaints, treatment or findings 
related to the teeth in service.  Service medical records are 
negative for any complaints or problems involving the 
veteran's dental condition.  Report of Medical Examination 
report in November 1978 was negative for any dental defects 
or diseases, including any gum disease asserted by the 
veteran.  The veteran also signed the report indicating that 
he was in good health.  As noted above, the record does not 
show VA dental treatment following service as the veteran 
failed to respond to the RO's written request for information 
concerning where he received dental treatment.  Wood, supra.      

The veteran does not claim, nor does the evidence otherwise 
show, that he sustained dental trauma in service.  And mere 
treatment in service, e.g., bleeding gums, extracting teeth, 
abscesses etc., is not tantamount to "Class II(a)" dental 
trauma as this term is defined in 38 C.F.R. §§ 3.381 and 
17.161 (and former § 17.123(c)).  See VAOPGCPREC 5-97 (Jan. 
22, 1997; revised Feb. 25, 1997).  The alleged bleeding gums 
in service with subsequent teeth removal by VA cannot be 
service connected for the purposes of compensation.

The veteran has not alleged improper dental treatment, nor is 
there any evidence of improper dental treatment in the 
service medical records.  Even assuming without deciding that 
the veteran did not receive optimal dental treatment to 
during active duty, he still is not entitled to service 
connection as such failure does not constitute service trauma 
under VAOPGCPREC 5-97 (the term "service trauma" does not 
include the intended effects of treatment provided during the 
veteran's military service).

When, as here, the law is dispositive of the claim, it should 
be denied because of lack of entitlement under the law - 
analogous to Rule 12(b)(6) of the Federal Rules of Civil 
Procedure for failure to state a claim upon which relief can 
be granted.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).

Service Connection for Treatment Purposes 

Generally, a veteran is entitled to VA outpatient dental 
treatment if he qualifies under one of the categories 
outlined in 38 U.S.C.A. § 1712 (West Supp. 2005) and 38 
C.F.R. § 17.161 (2005).

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service- 
connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, the record shows that the 
veteran does not have an adjudicated service-connected 
compensable dental condition.  See e.g., 38 C.F.R. § 4.150 
(2005).

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release (emphasis added).  In the case of the veteran, who 
was discharged in 1978, he filed this claim in 1998 and is 
therefore, untimely under the aforementioned eligibility 
category.

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma will be eligible for 
VA dental care on a Class II (a) basis. 38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).   As noted above, the 
term "service trauma" does not include the intended effects 
of therapy or restorative dental care and treatment provided 
during a veteran's military service.  VAOPGCPREC 5- 97, 62 
Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 3.306(b)(1) 
(2005).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service. 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 (2005).  
In this case, the record contains no evidence that the 
veteran currently has a dental condition that resulted from 
combat wounds or other service trauma, nor does he so 
contend.  He essentially asserts that the current dental 
disorder is the result of bleeding gums in service.  Thus, 
the Board must find that the veteran is not eligible for VA 
dental care on a Class II (a) basis.

Another category of eligibility, Class II (b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 17.161 
(d), (e) (2005).  Again, however, neither the contentions of 
the veteran nor the evidence of record contains any 
indication that this eligibility category is applicable.

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include Class III eligibility, which 
extends to those veterans having a dental condition 
clinically determined to be complicating a medical condition 
currently being treated by VA, veterans whose service- 
connected disabilities are rated as totally disabling, and 
some veterans who are Chapter 31 vocational rehabilitation 
trainees.  38 C.F.R. § 17.161(g), (h), (i) (2005).

In this case, the record shows that the veteran's does not 
have service-connected disabilities rated as totally 
disabling, nor is he a Chapter 31 vocational rehabilitation 
trainee.  38 C.F.R. § 17.161 (h), (i) (2005).  In addition, 
the evidence does not establish that the veteran currently 
has a dental condition clinically determined to be 
complicating a medical condition being treated by VA.  In 
that regard, the Board notes that the evidence does not show 
any VA dental treatment. The veteran has not provided any 
information about where he received outpatient dental 
treatment, let alone dental treatment based on a 
determination that his dental condition was complicating a 
service-connected disability.  He has not contended, and the 
record does not show, that his extracted teeth have been 
clinically determined to be complicating a service-connected 
disability.

The record also contains no indication that the veteran 
currently has a dental condition that has been clinically 
determined to be complicating a medical condition being 
treated by VA.

In summary, after careful review of the record, the Board 
finds that the criteria for eligibility to receive VA 
outpatient dental treatment have not been met.  The benefit 
of the doubt doctrine is not for application where, as here, 
the weight of the evidence is against the claim.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The claim for service connection for dental disorder for the 
purposes of compensation is denied.

The claim for service connection for dental disorder for the 
purpose of obtaining VA outpatient dental treatment is 
denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


